MEMORANDUM **
Manuel Lopez-Arceo appeals from his sentence imposed following his guilty plea to illegal reentry of a deported alien in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we vacate and remand.
Lopez-Arceo contends that the district court improperly imposed an eight-level increase in his offense level under U.S.S.G. § 2L1.2(b)(l)(C) based on his prior convictions. In light of the Supreme Court’s recent decision in Lopez v. Gonzales, — U.S. -, 127 S.Ct. 625, 633, 166 L.Ed.2d 462 (2006), the parties have filed a joint motion requesting that we remand the case for re-sentencing. We grant that motion, vacate the sentence, and remand for re-sentencing.
The mandate shall issue forthwith.
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.